DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 6 December 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – Water Solubility
The instant claims require that at least about 20 parts, by weight, of the hydrophilic anticaries agent particles are soluble in about 100 parts, by weight, of water. For the purposes of examination under prior art, the term “water” is understood to refer to water at an approximately neutral pH. The term “water” is not understood to refer to an aqueous solution that is significantly acidic or basic. For example, a hydrophilic 

Claim Interpretation – “Anticaries Agent”
The instant claims require an anticaries agent. The instant specification discloses the following anticaries agents, as of the instant specification on page 22 lines 15-28, reproduced below.

    PNG
    media_image1.png
    365
    638
    media_image1.png
    Greyscale

In view of the above-reproduced text, the examiner understands the following compounds to be anticaries agents.
First, ionic fluorides and/or fluorophosphates are understood to be anticaries agents, regardless of whether or not they are listed in the above-reproduced paragraph. Secondly, the agents specifically disclosed in the above list are understood to be anticaries agents. However, the examiner notes the following. First, organic fluorides comprising a carbon-fluorine bond are not understood to be anticaries agents; this is 
As such, the specific compounds disclosed above are understood to be anticaries agents. However, some of said compounds would not read on the claimed invention to the extent that they are not sufficiently water-soluble to meet the instantly claimed requirements.
Additionally, bioglasses disclosed by Litkowski et al. (US Patent 5,735,942) but not specifically disclosed in the instant specification are understood to be anticaries agents. However, these anticaries agents are understood to read on the instant claims only if they have the required water-solubility. The bioglass recited by claim 1 of Litkowski comprises silica as a primary ingredient, as of Litkowski, column 9, lines 5-11, reproduced below.

    PNG
    media_image2.png
    135
    428
    media_image2.png
    Greyscale

The skilled artisan would not have expected that the above-reproduced composition would have been water-soluble because silicas are not generally water-


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 1, 3-15, 17, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1).
Robbins et al. (hereafter referred to as Robbins) is drawn to anhydrous tooth whitening compositions, as of Robbins, title and abstract.
As to part (a) of claim 1, this requires hydrophilic anticaries agent particles. Robbins teaches anti-caries agents such as sodium-, calcium-, magnesium and stannous fluoride, aminefluorides, disodium monofluorophosphate and sodium trimetaphosphate, as of Robbins, page 15, paragraph 00064. These are understood to be hydrophilic.
Robbins differs from the claimed invention because there is no clear indication that the fluorides are present in the form of particles.
Tung is drawn to a composition for tooth fluoridation and remineralization, as of Tung, title and abstract. Tung teaches applying a non-aqueous (e.g., varnish-based) composition (e.g., a suspension), containing solid particles of water-soluble salts of calcium, phosphate, and fluoride, to the aqueous environment of the mouth, as of the abstract of Tung. The composition recited by claim 1 of Tung has the following elements, as of Tung, page 9, left column, claim 1, reproduced below.

    PNG
    media_image3.png
    182
    400
    media_image3.png
    Greyscale

Tung also teaches hydrophobic carriers in paragraph 0011.
For the purposes of this rejection, purely en arguendo and with regard to this ground of rejection only, the examiner understands that while Tung teaches both liquid and solid hydrophobic carriers, Tung does not appear to teach a semisolid hydrophobic carrier.
It would have been prima facie obvious for one of ordinary skill in the art to have used the hydrophilic anticaries agent particles of Tung in the composition of Robbins. Robbins is drawn to a composition comprising at least 50% hydrophobic phase and hydrophilic anticaries agent particles. While Robbins teaches hydrophilic anticaries agent, Robbins does not clarify that said hydrophilic anticaries agent should be present in a particle. Tung teaches that hydrophilic anticaries agent particles in a hydrophobic environment can be used as a toothpaste to clean teeth and/or to treat or prevent caries. As such, the skilled artisan would have been motivated to have used the hydrophilic anticaries agent particles of Tung in the composition of Robbins to have predictably treated and/or prevented caries with a reasonable expectation of success. 

As to claim 1, the claim requires a semisolid oral dispersion. As best understood by the examiner, the petrolatum in Robbins would have resulted in a semisolid oral dispersion.

As to claims 3-5, Tung teaches sodium fluoride, potassium fluoride, ammonium fluoride, sodium fluorosilicate, and sodium monofluorophosphate, as of paragraph 0010, and stannous fluoride as of paragraph 0046. Robbins teaches stannous fluoride, sodium fluoride, potassium fluoride, sodium monofluorophosphate, sodium fluorosilicate, ammonium fluorosilicate, amine fluoride, and ammonium fluoride, as of page 15, paragraph 00065. These read on the specific fluorides of claims 4-5. As best understood by the examiner, amine fluoride, as of Robbins, would have the required water solubility of claims 3.
As to claim 6, Robbins teaches papain and glucoamylase as anti-calculus agents, as of Robbins, page 15, paragraph 00064. These are understood to read on the required polypeptide anticalculus agent.
As to claims 7-8, Robbins teaches cetylpyridinium chloride as an antimicrobial, as of Robbins, page 7, paragraph 00033.
As to claim 9, Robbins teaches zinc and tin as antimicrobials, as of Robbins, page 14, paragraph 00063.
As to claim 10, Robbins teaches stannous fluoride, as of Robbins, page 15, paragraphs 00064-00065.
As to claim 11, Robbins teaches a whitening agent, as of Robbins, abstract. This is understood to read on the required bleaching agent.
2O2, as of Robbins, pages 12-13, paragraph 00055. With regard to claim 12, while Robbins does not explicitly teach that these compositions are in the form of a particle, the skilled artisan would have expected that urea peroxide and PVP-H2O2 are water soluble and insoluble in oil phase such as that in Robbins and/or Tung. As such, the skilled artisan would have expected that urea peroxide and PVP-H2O2 would have been present in the form of particles even if this were not explicitly taught by Robbins or Tung. This is at least because, as these compounds are insoluble in the nonpolar medium in which they are present, the skilled artisan would not have expected these compounds to have been dissolved therein; rather, the skilled artisan would have expected these compounds to have been suspended therein.
As to claim 17, Tung teaches water-soluble salts that are insoluble in the hydrophobic phase, as of Tung, abstract. The non-aqueous carrier appears to be water insoluble, as of at least Robbins, page 5, paragraphs 00026-00027.
As to claims 22-23, the composition exemplified by Robbins comprises bleaching agents, as of Robbins, page 15, paragraph 00066, embodiment reproduced above. This embodiment has a bleaching agent; namely, a combination of hydrogen peroxide and polyvinyl pyrrolidone. As such, there would have been a reasonable expectation that the composition of Robbins would have had a bleaching efficacy of at least about 1, and would have had the ratio required by claim 23. Something which is old (e.g. the composition of Robbins) does not become patentable upon the discovery of a new property (a numerical value for bleaching efficacy), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). Additionally, the 
As to claim 24, the compositions of both Robbins and Tung are for oral care usage as toothpastes or dental compositions. As such, the skilled artisan would have been motivated to have applied these compositions to a tooth surface. Robbins also teaches a delivery carrier such as a toothbrush or applicator, as of Robbins, page 8, paragraph 00037.
As to claims 25-26, Robbins teaches a kit comprising the composition and additional ingredients such as an applicator, as of Robbins, page 16, paragraphs 00068-00069.


Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), the combination further in view of Rajaiah et al. (US 2014/0100303 A1).
Robbins is drawn to a dental composition with made from hydrophobic phase comprising various anticaries ingredients. Tung is drawn to anticaries ingredients as particles in a hydrophobic phase. See the rejection above over Robbins in view of Tung 
Robbins does not teach a cone penetration consistency value.
Rajaiah et al. (hereafter referred to as Rajaiah) is drawn to a dental adhesive composition, as of Rajaiah, title and abstract. Rajaiah teaches that the composition includes petrolatum, as of Rajaiah, at least paragraphs 0092-0094. Rajaiah teaches using petrolatum with a cone penetration consistency value of between 180 and 245, as of Rajaiah, paragraph 0099.
Rajaiah does not teach anticaries agents in the form of particles.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the composition and/or hydrophobic phase and/or the petrolatum of the composition of Robbins to have had the cone penetration consistency value of between 180 and 254. Robbins teaches petrolatum, as of Robbins, at least page 10, paragraph 00043, but is silent to the cone penetration consistency value. Rajaiah teaches that a cone penetration consistency value of 180 to 245 is suitable for formulating dental compositions. As such, the skilled artisan would have been motivated to have modified the composition of Robbins, by itself or in view of Tung, to have had a cone penetration consistency value of between 180 and 245 in order to have been predictably useful for dental applications with a reasonable expectation of success.
As to claims 18-19, Rajaiah teaches a cone penetration consistency value range, though it is not entirely clear whether this range is for the composition as a whole, the hydrophobic phase by itself, or petrolatum by itself. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the .


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), the combination further in view of Rajaiah et al. (US 2011/0094415 A1).
Robbins is drawn to a dental composition with made from hydrophobic phase comprising various anticaries ingredients. Tung is drawn to anticaries ingredients as particles in a hydrophobic phase. See the rejection above over Robbins in view of Tung by themselves. The examiner notes that Robbins teaches petrolatum, as of Robbins, at least page 10, paragraph 00043.
Robbins does not teach the required drop melting point.

Medeiros does not teach an anticaries agent in the form of a particle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Robbins in view of Tung to have had a drop melting point in the range of between 38°C and 60°C. Robbins teaches a composition comprising petrolatum; however, Robbins is silent as to the drop melting point of said composition. Medeiros teaches that a composition comprising petrolatum and having a drop melting point of between 38°C and 60°C is suitable for oral or dental use. As such, the skilled artisan would have been motivated to have modified the composition of Robbins to have had a drop melting point in the range taught by Medeiros for predictable use in dentistry with a reasonable expectation of success.


Response to Arguments Regarding Obviousness Rejections
In applicant’s response on 6 December 2021 (hereafter referred to as applicant’s response), applicant presented arguments regarding data in the instant specification which applicant alleges shows unexpected results. The data presented comes from Table 3 of the instant specification, from page 82 of the instant specification, which was reproduced on page 8 of applicant’s response, and is reproduced below here.

    PNG
    media_image4.png
    393
    556
    media_image4.png
    Greyscale

The conclusion that applicant derives from this table is that
placing particles of a more water-soluble agent such as urea peroxide or PVP peroxide in petrolatum for use in an oral care composition is more effective than placing particles of a less water-soluble sodium percarbonate into petrolatum – see page 8, second to last paragraph of applicant’s response;
this effect is controlled by the fact that PVP peroxide and urea peroxide are more water-soluble that sodium percarbonate – see the paragraph bridging pages 8 and 9 of applicant’s response; and
this effect would not have been expected by one of ordinary skill in the art.
Even if, purely en arguendo, the conclusions enumerated in points (A), (B), and (C) above are correct, the above-reproduced results are drawn to peroxides, which are tooth bleaching agents. In contrast, the claimed invention is drawn to an anticaries 
Applicant appears to address this position as of applicant’s response on page 9 through the top of page 10. The following paragraph, taken from page 9 of applicant’s response, has been reproduced below.

    PNG
    media_image5.png
    261
    569
    media_image5.png
    Greyscale

As best understood by the examiner, this rationale, in itself, is not sufficient to overcome the applied rejection for at least the following reason. Attorney argument does not replace evidence where evidence is needed. See MPEP 2145(I) and 716.01(c)(II), as well as MPEP 716.02(g). In this case, as best understood by the examiner, the expectation that the unexpectedly high therapeutic effectiveness of a more water-soluble active agent in a petrolatum medium as compared with a less water-soluble active agent would appear to be the type of scientific and/or technical rationale that would appear to require evidence. This is at least because such a rationale would not appear to have been self-evident to one of ordinary skill in the art.
The examiner notes that in this situation, opinion evidence from an expert may be probative of non-obviousness provided that the opinion has a basis in scientific 
In view of the lack of adequate support at this time that applicant’s results, obtained regarding tooth bleaching agents, are also applicable to other oral care agents such as anticaries agents, the previously applied rejection has been maintained.
Applicant also makes arguments regarding the Lazarchik reference in the IDS submitted on 6 December 2021, as of applicant’s response on pages 11-12. As best understood by the examiner, examples described in the Lazarchik reference appear to relate to delivery of carbamide peroxide, which is a tooth bleaching agent rather than an anticaries agent. The teachings in Lazarchik fail to explain how data presented in regard to delivery of tooth bleaching agent is applicable to the claimed invention, which is drawn to delivery of anticaries agents.
With regard to dependent claims and secondary references, applicant argues that the rejections over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), the combination further in view of Rajaiah et al. (US 2014/0100303 A1) and/or Rajaiah et al. (US 2011/0094415 A1) are overcome for essentially the same reason that the rejection over the rejection over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1) is alleged to be overcome, as of applicant’s response, bottom of page 12 and page 13. No additional arguments are presented regarding the secondary references or dependent claims. As such, these rejections are 


Close Prior Art – No Rejection
As close prior art, the examiner cites Faunce (US Patent 4,198,394). Faunce is drawn to a dentifrice composition comprising stannous fluoride and sodium dihydrogen phosphate, as of Faunce, title and abstract. Said composition comprises a water-free carrier, as of Faunce, column 13, lines 45-50. However, the primary carrier in the examples of Faunce is glycerin, as of Faunce, column 7 lines 5-18, reproduced below.

    PNG
    media_image6.png
    280
    424
    media_image6.png
    Greyscale

This differs from the claimed invention because glycerin is water-soluble. In contrast, the carrier of the claimed invention is not water-soluble. Faunce does not teach petrolatum. Faunce also does not teach a water-insoluble non-aqueous carrier, and does not provide motivation for the skilled artisan to have substituted petrolatum in place of the glycerin of Faunce. Additionally, to the extent that Faunce teaches an oil 


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-15, 17-20, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-31 of copending Application No. 16/842,800 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Copending claim 1 is drawn to a semisolid oral dispersion comprising at least 50% of the dispersion of hydrophobic phase. Copending claim 21 recites stannous fluoride. The hydrophobic phase may petrolatum, as of copending claim 11.
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the copending claims would have comprised particles of stannous fluoride in hydrophobic phase even if the copending claims do not recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.
This is not a provisional nonstatutory double patenting rejection because the patentably indistinct claims have been allowed but have not yet issued.


Claims 1, 3-15, 17-20, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,849,729. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase is petrolatum.
Conflicting claim 1 is drawn to an oral care composition comprising at least 60% of hydrophobic phase. Conflicting claim 12 recites stannous fluoride or stannous chloride as additional oral care agents. Conflicting claim 10 recites that the hydrophobic phase comprises petrolatum.
The instant and conflicting claims differ at least because the conflicting claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the conflicting claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the conflicting claims would have comprised particles of stannous fluoride in hydrophobic phase even if the conflicting claims do not explicitly recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.


Claims 1, 3-15, 17-20, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 10, 14-20, 22-23, and 26-32 of copending Application No. 16/842,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase is petrolatum.
The copending claims are drawn to a semisolid dispersion comprising a) solid hydrophilic active agent particles; b) at least about 50%, by weight of the dispersion, of hydrophobic phase, as of copending claim 1. The copending claims recite “fluoride” as an anticaries active agent, as of copending claim 10.
The instant and copending claims differ because the copending claims recite various beneficial bacteria in copending claims 6-7. For at least this reason, there is no case of statutory double patenting. Nevertheless, the subject matter of copending claim 10 appears to be within the scope of instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-15, 17-20, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase is petrolatum.
The copending claims are drawn to a semisolid oral dispersion comprising a) hydrophilic discontinuous phase comprising bleaching agent particles; and b) hydrophobic continuous phase comprising petrolatum. Copending claim 20 recites an additional oral care agent comprising stannous fluoride.
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the copending claims would have comprised particles of stannous fluoride in hydrophobic phase even if the copending claims do not recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.



Claims 1, 3-15, 17-20, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/014,208 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase is petrolatum.
The copending claims are drawn to a semisolid oral care dispersion comprising a hydrogen peroxide adduct and at least 50% of a discontinuous phase comprising petrolatum. Copending claim 18 recites stannous fluoride.
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the copending claims would have comprised particles of stannous fluoride in hydrophobic phase even if the copending claims do not recite this. This is at .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-15, 17-20, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/014,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase is petrolatum.
The copending claims are drawn to a semisolid oral dispersion comprising a) hydrophilic discontinuous phase comprising bleaching agent particles; and b) hydrophobic continuous phase comprising petrolatum. Copending claim 21 recites an additional oral care agent comprising stannous fluoride.
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-15, 17-20, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/008,681 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase is petrolatum.
The copending claims are drawn to an oral care composition comprising at least 60% hydrophobic phase along with particles made from polyvinyl pyrrolidone 
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the copending claims would have comprised particles of stannous fluoride in hydrophobic phase even if the copending claims do not recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments Regarding Double Patenting Rejections
In applicant’s response on 6 December 2021, page 14, applicant argues that indication of allowable subject matter but for the non-statutory obviousness-type double patenting rejection, Applicant will consider filing a terminal disclaimer if necessary. This is not persuasive as applicant does not provide substantive arguments regarding the double patenting rejections. As such, the double patenting rejections have been maintained.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612